Citation Nr: 0101447	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  96-04 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation for a cervical spine 
disorder higher than the currently assigned 30 percent 
disability rating.

2.  Whether the veteran timely perfected an appeal of the 
rating assigned for a left knee disorder in a July 1996 
rating decision.

3.  Whether the veteran timely perfected an appeal of the 
rating assigned for a left knee disorder in a July 1996 
rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION


The veteran had active military service from October 1970 to 
October 1974, and from September 1975 to October 1991.

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Buffalo, New York Regional 
Office (RO) of the Department of Veterans Affairs (VA).  By 
rating decision dated June 1995, the RO denied service 
connection for tinnitus, right ear hearing loss, and a 
bilateral knee disorder; and granted service connection for 
left ear hearing loss, a cervical spine disorder (cervical 
laminectomy), and a grafting scar over the anterior superior 
iliac spine, each rated noncompensable.  By rating decision 
dated July 1996, the RO granted service connection for a left 
knee disorder (assigned a 10 percent rating) and for a right 
knee disorder (assigned a noncompensable rating).  In August 
1997, the RO assigned a 20 percent rating for the cervical 
spine disorder, a 10 percent rating for the right knee 
disorder, and a 10 percent rating for the scar.

In his Substantive Appeal in June 1996, the veteran withdrew 
his appeal for a compensable rating for his service-connected 
left ear hearing loss.  Thereafter, in a written statement 
dated October 1997, he also withdrew his appeal of 
entitlement to service connection for right ear hearing loss.  
As noted in the Board's September 1998 decision, these issues 
are no longer before the Board and will not be addressed.  



FINDINGS OF FACT

1.  The symptomatology associated with the veteran's cervical 
spine disability is productive of no more than severe 
limitation of motion, without demonstrable deformity, 
fracture of the vertebra, ankylosis, muscle spasm, or other 
neurological findings compatible with neuropathy or myopathy.

2.  Notice of the RO's decision awarding the veteran service 
connection for a left knee disorder and a right knee disorder 
was sent on July 31, 1996, with a copy of a "Supplemental 
Statement of the Case" also addressing these issues for the 
first time.

3.  The veteran's service representative submitted a VA Form 
646 on May 30, 1997, which is construed to be a Notice of 
Disagreement.

4.  Following rating decision of August 1997 which increased 
the disability rating for the right knee to 10 percent, the 
RO issued a Supplemental Statement of the Case on September 
8, 1997, which addressed these issues, and informed the 
veteran of the need to submit a Substantive Appeal as to all 
issues not previously addressed in a Substantive Appeal.

5.  No Substantive Appeal or any submission that could be 
reasonably construed as a Substantive Appeal was received 
from the veteran within 60 days of notice of the Supplemental 
Statement of the Case.

6.  In its September 1998 remand, the Board addressed the 
veteran's failure to submit a timely Substantive Appeal as to 
those issues, provided the veteran with notice of the 
applicable laws and regulations, and instructed the RO to 
identify what document of record was considered to be the 
timely filed Substantive Appeal as to each issue.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for status post anterior cervical fusion and 
decompression C3-4, C5-6, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 
4.40, 4.59, 4.71a, Codes 5003, 5290, 5293 (2000).

2.  The veteran did not submit a timely Substantive Appeal to 
perfect his appeal of the ratings assigned for service-
connected right and left knee disorders in a July 1996 rating 
decision.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 
20.202, 20.301(a), 20.302(b), 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for cervical spine disorder

Initially, it is noted that the relevant facts have been 
properly developed, and, accordingly, the statutory 
obligation of the Department of Veterans Affairs (VA) to 
assist in the development of the appellant's claim has been 
satisfied.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 (VCAA), 114 Stat. 2096, ___ (Nov. 9, 2000).  

The United States Court of Appeals for Veterans Claims 
(hereinafter "Court"), in Fenderson v. West, 12 Vet. App. 
119 (1999) held, in part, that the RO never issued a 
Statement of the Case concerning an issue, as the document 
adding that issue to the appeal "mistakenly treated the 
right-testicle claim as one for an '[i]ncreased evaluation 
for service[- ]connected ... residuals of surgery to right 
testicle' ... rather than as a disagreement with the original 
rating award, which is what it was." Id.  The Board had 
concluded that the appeal as to that issue was not properly 
before it, on the basis that a Substantive Appeal had not 
been filed.  The Court remanded the matter to the Board for 
the issuance of a Statement of the Case, which would thereby 
give the appellant another opportunity to file a timely 
Substantive Appeal.

The veteran's case may be distinguished from the facts in 
Fenderson, as the Statement of the Case and supplemental 
Statement of the Case did provide him with the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assigned rating.  The RO did identify 
the issues in the same manner as did the RO in Fenderson, 
i.e., as an increased rating for the cervical spine 
disability.  However, the veteran's Substantive Appeal was 
timely filed and it is clear from the record that the veteran 
is seeking a higher evaluation for his service-connected 
disability.  Accordingly, there is no need to remand for 
clarification of the issue on appeal.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In a June 1995 rating decision, service connection was 
granted for residuals of a neck injury, and evaluated as 
noncompensable (0 percent).  Following further development 
the RO, in an August 1997 rating decision, increased the 
rating to 20 percent, effective from the original date of 
claim.  In an October 1999 rating decision, following the 
Board's Remand and additional VA examinations, the RO 
increased the veteran's disability evaluation from 20 to 30 
percent for status post anterior cervical fusion and 
decompression C3-4, C5-6, effective from July 1994, the 
original date of claim, based on the criteria of Diagnostic 
Code 5290.

Factual Background

Historically, the veteran suffered a cervical spine injury 
while in service in 1987.  Thereafter, he underwent a 
cervical laminectomy, C3-5, in December 1990.  Following his 
retirement from active service, he applied for VA disability 
benefits in 1994.  On VA orthopedic examination conducted in 
July 1994, the veteran was noted to have no symptoms 
referable to his neck other than occasional discomfort down 
his right arm.  Physical examination revealed a solid 
muscular male with a well healed operative scar on the 
posterior cervical region.  He had no significant restriction 
of motion to his neck either in the anterior, posterior or in 
the lateral axis.  There were no neurological symptoms in the 
extremities.  The diagnosis was status post cervical 
laminectomy.

Report of VA examination conducted in August 1997, indicated 
subjective complaint of constant neck pain on certain 
movements.  He also complained of recurrent numbness in his 
right arm and hand.  He developed these symptoms when using 
his right hand continuously.  On physical examination, the 
veteran exhibited cervical range of motion of extension to 8-
10 degrees, forward flexion 0-25 degrees, lateral flexion on 
the right of 15 degrees, and on the left of 15-20 degrees, 
and lateral rotation on the right of 30 degrees, and on the 
left of 20 degrees.  He had equal strength in both arms.  
Sensory examination revealed light touch sensation positive 
and equal bilaterally.  Deep tendon reflexes were symmetrical 
bilaterally.  He had a negative Spurling sign; he had a 
positive right Tinel sign.   Flick sign was positive on the 
right.  The examiner further indicated that any weakened 
movement, fatigability, or incoordination present had been 
noted during the examination.  While the veteran might have 
increased weakness or decreased range of motion with flare-
ups, this could not be quantified on current examination.  
The examiner further commented that while the veteran did 
have a decreased range of motion, it did not seem that he had 
radicular symptoms and the right hand numbness was probably 
secondary to carpal tunnel syndrome.  Furthermore, the 
veteran's decreased neck range of motion had not limited him 
from carrying on activities of daily living though he did 
continue to experience some pain.

Report of special VA orthopedic examination of the cervical 
spine conducted in February 1999, indicated that the veteran 
continued to have fewer symptoms since the decompression and 
fusion of the cervical spine was done.  However, he did 
complain of periodic right hand weakness and numbness.  These 
symptoms were reportedly brought on by bending forward and 
were relieved by rest from the activity.  On physical 
examination the range of motion of the cervical spine was 16 
degrees of forward flexion, 30 degrees of extension 
backwards, 25 degrees of bilateral lateral flexion, rotation 
to the right of 40 degrees, and rotation to the left of 25 
degrees.  He had a positive Tinel's sign at the wrist.  He 
had a positive Phalen's sign at the left wrist.  There was a 
trigger point at the livida scapular on the left.  The 
diagnostic assessment was:  status post anterior cervical 
fusion and decompression C3-4 with no evidence of C5-6 
radiculopathy or myopathy as a result of the cervical fusion.  
Again the examiner noted that symptoms of weakened motion, 
incoordination or fatigability could not be further 
quantified then as noted in the examination.  The examiner 
again noted that further restriction of range of motion was 
likely during flare-ups but this could not be accurately 
estimated.

The veteran was also afforded a VA neurological examination 
in February 1999.  The written report of examination 
indicated that the veteran complained of neck pain in the 
lower neck area, which was dull and aching in nature.  With 
certain movements of the head, such as side-to-side and up-
down, the pain was moderate, but there as no radiation.  He 
also complained of occasional weakness in the right hand, 
dropping things for the last three to four months.  He had 
some tingling sensation in the first three fingers on the 
right hand.  On physical examination, motor evaluation 
revealed 5/5 proximally and distally in all four limbs.  
Muscle bulk and tone were normal.  Reflexes were normal 
bilaterally.  Romberg test was negative.  He had a negative 
Tinel's and Phalen's sign.  There was decreased range of 
motion in the neck area on moving from side-to-side and 
above-downwards with complaint of some pain in the low neck 
area.  He had some tenderness in the lower cervical spine 
area as well as in the lower lumbosacral area.  The 
diagnostic assessment was:  a history of anterior cervical 
fusion and decompression at C3-4, with some residual symptoms 
of neck and low back pain with some associated symptoms as 
described above.  The neurological examination was otherwise 
unremarkable.  The examiner opined that "[h]e does not show 
any evidence of myopathy, radiculopathy, etc."  

Legal analysis

The RO has evaluated the veteran's cervical spine disability 
as 30 percent disabling under Diagnostic Code 5290.  Under 
that diagnostic code, slight limitation of motion of the 
cervical segment of the spine warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
limitation of motion.  A 30 percent evaluation, the highest 
assignable rating under Diagnostic Code 5290, requires severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5290 (2000).

In addition, it is noted that Diagnostic Code 5285 provides 
that for residuals of fracture of the vertebra, without cord 
involvement, and with abnormal mobility requiring a neck 
brace, a 60 percent rating is warranted; other cases will be 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of a 
vertebral body.  38 C.F.R. § 4.71a, DC 5285 (2000).

Further, in evaluating an increased rating claim, 
consideration will be given to whether a higher rating is 
available under the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Specifically, in DeLuca, the Board was directed to consider 
whether a veteran's complaints of shoulder pain could 
significantly limit functional ability during flare-ups or 
when the arm was used repeatedly, thus warranting a higher 
evaluation under 38 C.F.R. § 4.40.  Moreover, the Board will 
consider whether weakened movement, excess fatigability, and 
incoordination support higher ratings under 38 C.F.R. § 4.45. 
See DeLuca, 8 Vet. App. at 207.

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that the veteran is entitled to no 
more than the currently assigned 30 percent evaluation for 
"severe" limitation of motion of the cervical spine under 
Diagnostic Code 5290, which is the highest scheduler rating 
available for this disability as shown.  In making this 
determination, consideration has been given to the holding in 
DeLuca, supra, and the provisions of 38 C.F.R. § 4.40 et. 
seq.  However, these elements, to the extent shown on 
examination, are contemplated by the 30 percent evaluation 
currently in effect, and, thus, do not provide a basis for 
any increase in the 30 percent rating.  The Board further 
concludes that entitlement to an additional 10 percent rating 
is not warranted under the provisions of Diagnostic Code 5285 
on the basis of a demonstrable deformity of a vertebral body, 
as such as not been shown.  All reasonable doubt in this 
regard has been construed in favor of the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As for entitlement to a rating in excess of 30 percent, as 
noted, the highest assignable rating for limitation of motion 
under Diagnostic Code 5290 is 30 percent.  No ankylosis is 
shown, thus precluding a rating in excess of 30 percent under 
Diagnostic Code 5287.  Finally, the lack of any neurological 
deficits associated with the service-connected cervical spine 
disability precludes a rating in excess of 30 percent under 
Diagnostic Code 5293.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected cervical spine disability is demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).

The "positive" evidence represented by the lay assertions 
with regard to the degree of disability associated with the 
cervical spine disability are not accompanied by supporting 
clinical evidence.  When evaluating functional loss due to 
pain, the pain must be supported by "adequate pathology."  
38 C.F.R. §§ 4.40, 4.45 (1999); Johnson v. Brown, 9 Vet. App. 
7 (1996).  Thus, the veteran's statements as to the level of 
disability are outweighed by the objective medical findings, 
and a rating in excess of 30 percent for the veteran's 
service-connected cervical spine disability cannot be 
assigned. Gilbert, 1 Vet. App. at 49.  

II.  Whether the veteran timely perfected his appeal on 
claims of entitlement to increased ratings for left and right 
knee disorders

The RO originally denied the veteran's claim of entitlement 
to service connection for a bilateral knee disorder by rating 
decision dated June 1995.  The veteran submitted a Notice of 
Disagreement with that decision in September 1995.  The RO 
issued a Statement of the Case in October 1995, and the 
veteran submitted his Substantive Appeal in January 1996.

In July 1996, the RO granted service connection for both a 
left knee disorder, rated 10 percent disabling, and a right 
knee disorder, rated noncompensable.  A letter dated July 3, 
1996, notifying the veteran of said decision and informing 
him of his appellate rights was sent, to his last address of 
record, in accordance with the provisions of 38 C.F.R. §§ 
3.1(q), 3.103(f) (2000).  In addition, a supplemental 
Statement of the Case furnished in July 1996 included the 
issue of the noncompensable evaluation assigned for the 
veteran's right knee disability.

Thereafter, the veteran's representative submitted a VA Form 
646 on May 30, 1997, which identified the issues of increased 
ratings for both knees.  This document is construed to be a 
timely Notice of Disagreement.  See 38 C.F.R. § 20.201.

Following further development, the RO increased the 
disability rating for the right knee to 10 percent in a 
rating action dated August 1997, and confirmed and continued 
the left knee rating of 10 percent.  

These issues were then addressed in a Supplemental Statement 
of the Case issued on September 8, 1997.  A cover letter 
accompanying the Supplemental Statement of the Case, sent to 
the veteran's last address of record, included the following 
notice:  "If this supplemental Statement of the Case 
contains an issue which was not included in Substantive 
Appeal, you must respond within 60 days to perfect your 
appeal of the new issue."  The veteran was further informed 
that if he did not timely file a Substantive Appeal as to a 
new issue, the records would be placed on the docket for 
review by the Board of the prior issues.  However, no 
correspondence relevant to these claims was received from the 
veteran or his representative until the veteran's 
representative filed a Statement of Accredited Representative 
in Appealed Case, dated in March 1998.  

In September 1998, the Board remanded these issues to the RO 
for consideration of whether the veteran had submitted a 
timely Notice of Disagreement and Substantive Appeal.  In 
that Remand the veteran was advised of the law and 
regulations pertaining to the filing of a timely Notice of 
Disagreement and Substantive Appeal.  Subsequently, the 
veteran submitted a written statement, dated November 1998, 
setting forth his contentions and argument with regard to 
these issues.  The Board also notes that the veteran's 
representative has submitted argument as to these issues.

In November 1999, in response to a Board remand, the RO 
issued a Supplemental Statement of the Case which held that 
the veteran's appeal was timely.  Specifically, the RO found 
that a VA Form 646 from the veteran's representative, 
received on March 4, 1998, was a valid Substantive Appeal, in 
lieu of a VA Form 9, for both issues a hand.  No reasons for 
such a determination were provided.

An appeal consists of a timely Notice of Disagreement (NOD) 
in writing and, after a Statement of the Case has been 
furnished, a timely Substantive Appeal.  38 C.F.R. § 20.200.  
A Substantive Appeal must be filed within 60 days from the 
date of mailing of the Statement of the Case, or within the 
remainder of the one year period from the date of mailing of 
the notification of the initial review and determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (2000).  A determination on a claim by the agency 
of original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected as prescribed 
in § 20.302.  38 C.F.R. § 20.1103 (2000).  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for the 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(d)(3); § 20.302(b).  Notice means 
written notification sent to the claimant at his or her 
latest address of record.  38 C.F.R. § 3.1(q) (2000).  

The Board also notes that either the veteran or his 
representative may file a Substantive Appeal.  38 C.F.R. § 
20.301(a) (2000).  The Board will make a decision as to the 
adequacy of allegations of error of fact or law in a 
Substantive Appeal.  38 C.F.R. § 20.203 (2000).

A veteran may request an extension of the 60 day period for 
filing a Substantive Appeal for good cause.  The request for 
such an extension should be in writing and must be made prior 
to the expiration of the time limit for filing the 
Substantive Appeal. 38 U.S.C.A. § 7015(d)(3); 38 C.F.R. §§ 
20.202, 20.303 (2000).  Review of the claims file discloses 
no evidence that the veteran or his accredited representative 
requested such an extension.

The veteran has argued that AB v. Brown, 6 Vet.App. 35, 38 
(1993), which held that a rating decision issued subsequent 
to a Notice of Disagreement which grants less than the 
maximum available rating does not "abrogate the pending 
appeal," controls in this case.  As a result, his original 
Notice of Disagreement and Substantive Appeal submitted with 
regard to the issue of entitlement to service connection for 
these disabilities should be accepted for the issues of 
increased ratings for these disabilities.  However, United 
States Court of Appeals, Federal Circuit, has held that 
"downstream" elements, such as the level of compensation 
following a grant of service connection, were not part of the 
original appeal on the issue of service connection, and, 
thus, required a separate Notice of Disagreement.  Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The veteran's representative has argued that it was erroneous 
for the RO to have provided the veteran a Supplemental 
Statement of the Case (SSOC), rather than an Statement of the 
Case (SOC).  Following this argument, the 60-day period would 
not begin to run with the issuance of the SSOC.  It is 
pointed out that the regulations pertaining to the issuance 
of an SOC contain additional procedural requirements than 
does an SSOC, such as furnishing a Form 9.  See 38 C.F.R. § 
19.29, cf 38 C.F.R. § 19.31 (2000).  However, elsewhere it is 
provided that "if a Supplemental Statement of the Case 
covers issues that were not included in the original 
Statement of the Case, a Substantive Appeal must be filed 
with respect to those issues within 60 days in order to 
perfect an appeal with respect to the additional issues."  
38 C.F.R. § 20.302(c) (2000).  Additionally, a precedent 
opinion by the VA Office of General Counsel has described the 
SOC and the SSOC as essentially equivalent documents.  
VAOPGCPREC 9-97 (Feb. 11, 1997).   

The formality of perfecting an appeal to the Board is part of 
the clear and unambiguous statutory and regulatory scheme, 
which requires that the veteran file both a Notice of 
Disagreement and a Substantive Appeal.  An appeal is not 
perfected when a timely Substantive Appeal is not filed.  
Moreover, if there is a failure to comply with the law and 
regulations, it is incumbent upon the Board to reject the 
application for review on appeal.  38 U.S.C.A. §§ 7105, 7108 
(West 1991); Roy v. Brown, 5 Vet. App. 554, 555 (1993).  
Jurisdiction indeed matters and it is not "harmless" when the 
VA during the claims adjudication process fails to consider 
threshold jurisdictional issues.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  Consequently, because the veteran 
did not perfect an appeal by filing a timely Substantive 
Appeal, the Board does not have jurisdiction to consider an 
appeal from the propriety of the ratings assigned in a July 
1996 rating decision which granted service connection for 
bilateral knee disabilities.  See 38 U.S.C.A. §  7105.  

However, the veteran's representative has presented an 
alternative argument that must be addressed.  Specifically, 
it is contended that, if the July 1996 determination is found 
to be final, the March 1998 statement from the 
representative, filed at the RO, nevertheless constitutes a 
Notice of Disagreement with the August 1997 rating decision, 
which granted a 10 percent rating for the veteran's right 
knee disability, and continued the 10 percent rating assigned 
for the left knee disability.  We agree.  Accordingly, he 
must be furnished a Statement of the Case as to that issue.  
See Manlicon v. West, 12 Vet.App. 238 (1999).  


ORDER

An increased rating for the status post anterior cervical 
fusion and decompression C3-4, C5-6, is denied.

The veteran's appeal from a July 1996 rating decision 
assigning a 10 percent rating for a left knee disorder was 
not timely filed.

The veteran's appeal from a July 1996 rating decision 
assigning a noncompensable rating for a right knee disorder 
was not timely filed.


REMAND

As noted above, the March 1998 statement from the 
representative, filed at the RO, constitutes a Notice of 
Disagreement with the August 1997 rating decision, which 
granted a 10 percent rating for the veteran's right knee 
disability, and continued the 10 percent rating assigned for 
the left knee disability.  See 38 C.F.R. § 20.201.  
Accordingly, he must be furnished a Statement of the Case as 
to that issue.  See Manlicon v. West, 12 Vet.App. 238 (1999).  
To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

The veteran should be furnished a 
Statement of the Case as to the issues of 
entitlement to a rating in excess of 10 
percent for residuals of a right 
meniscectomy, and entitlement to a rating 
in excess of 10 percent for residuals of a 
left meniscectomy, based on the Notice of 
Disagreement with that aspect of an August 
1997 rating decision, filed in March 1998.  
He should be, and herein is, informed that 
if he wishes to appeal this decision to 
the Board, he must timely submit a 
Substantive Appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. D. HUDSON
Acting Member, Board of Veterans' Appeals



 


